DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 102(b) rejection of Claims 1, 3 — 9 and 15 as being anticipated by
Demirors et al (WO 2017/003463 A1; U.S. Patent No. 10,457,799 B1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 10 as being unpatentable over Demirors et al
(WO 2017/003463 A1; U.S. Patent No. 10,457,799 B1), of record on page 2 of the previous Action, is withdrawn.
NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘fiber – based substrate’ in the preamble is indefinite as it is unclear if it is the same substrate as the ‘board or paper substrate.’ 

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.          Claims 1, 3 – 10 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kendig et al (U.S. Patent Application Publication No. 2006/0014036 A1). 
With regard to Claim 1, Kendig et al disclose extrusion lamination of an ethylene / alkyl acrylate – polyolefin – tackifier composition between an acrylonitrile – methacrylate copolymer and another substrate, at a line speed of 100 to 1,000 feet per minute (paragraph 0079); the composition is  therefore a  polymer and an additive that is a tackifier; the second substrate is paperboard, and the composition is for bonding the acrylonitrile – methacrylate copolymer to the paperboard (paragraph 0072); extrusion lamination of the composition onto the paperboard is therefore disclosed; the composition is molten (paragraph 0079), and is therefore a coating; initial mixing, in the melt, is in a twin — screw extruder (paragraph 0064).  Kendig et al do not explicitly disclose extrusion carried out with the twin screw extruder. However, extrusion through a die after initial mixing is disclosed  (paragraph 0065). It would have been obvious for one of ordinary skill in the art to provide for extrusion carried out with the twin screw extruder, as extrusion through a die after initial mixing is disclosed. Although the disclosed range of line speed is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 3 — 5, a thickness of 10 to 40 m is disclosed (paragraph 0100). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed output therefore also would have been obvious to one of ordinary skill in the art.
With regard to Claims 6 and 15, a polyolefin is therefore disclosed.
With regard to Claims 7 – 8, because mixing is in the extruder, an additive that is liquid is
disclosed.
With regard to Claim 9, an additive additionally is disclosed in the amount of 0.1 to 15%
by weight (paragraph 0060). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 10, pre – treatment is disclosed (paragraph 0080).

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the 35 U.S.C. 102(b) rejection of Claims 1, 3 — 9 and 15 as being anticipated by Demirors et al (WO 2017/003463 Al; U.S. Patent No. 10,457,799 B1) and 35 U.S.C. 103(a) rejection of Claim 10 as being unpatentable over Demirors et al (WO 2017/003463 Al; U.S. Patent No. 10,457,799 B1), of record in the  previous Action, have been considered and have been found to be persuasive, The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1, 3 – 10 and 15

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782